DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it refers to the image file wrappers of previously filed patent applications.  Such citations do not meet the requirements of MPEP § 609.  For example MPEP § 609.01 requires that each U.S. patent and patent application publication be individually identified by application/patent number, issue/publication date and inventor(s).  The IDS has been placed in the application file, but the above citations have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 12-15 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10 and 13 of copending Application No. 17/229,864 (the ‘864 application).   	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 	In the table below, the left side is parts of the claims in the current application while the right side is the claims and text that conflict with those parts.  
17/399,008 (present application)
17/229,864
Claim 1: A method comprising:
The method of claim 1, wherein the first value comprises a numerical value.
receiving, by a computing processor of a user device, user input from a user while media content is playing;
receiving, by the user interface, user input from a first user, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time before, during, or after playback of the audio content
transforming, by a computing processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a first value indicating a point in time when the user provided the user input and a second value indicating how the first user responded to the playing of media content; and
transforming, by a processor of the user device, the user input into transformed user
input, wherein the transformed user input comprises a value associated with the selected
selectable portion and a timestamp of the point in time associated with the selection of the selected selectable portion;
transmitting, by a computing processor of the user device, the transformed user input to a database not comprised in the user device for storage, wherein the first value and the second value are used to generate, by a computing processor, a display of at least one response to the media content, wherein the display includes an x-axis representing a duration of time associated with the media content and an indication of how the first user responded to the media at the point in time when the user provided the user input, wherein the indication has an x-coordinate along the x-axis representing the first value, and wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the second value.
transmitting, by a communication interface of the user device, the transformed user input
to a database not comprised in the user device for storage, wherein the transformed user input is associated in the database with at least one of the first user, the musical instrument associated with the selected selectable portion, a second user associated with the audio content, and the audio content; and generating, using the transformed user input and by at least one computing processor, a display of at least one emotional response to the audio content, wherein the display includes a substantially horizontal axis representing a duration of time associated with the audio content and an indication that the first user emotionally responded to the audio content at the point in time associated with the selection of the selected selectable portion, wherein the indication has an x-coordinate along the substantially horizontal axis representing the timestamp, wherein the
indication has a y-coordinate above, on, or below the horizontal axis representing the value, and wherein the indication is displayed in a style associated with at least one of the first user and the musical instrument associated with the selected selectable portion.


Claim 2: The method of claim 1, wherein the user input comprises text.
Claim 2: The method of claim 1, wherein each selectable portion of the plurality of
selectable portions comprises at least one of a touchscreen region, a touchpad region, a screen region, a pad region, a user interface region, a button, a button region, a tab, a tab region, a bar, a bar region, a window, a window region, a slider, a slider region, a menu item, a radio button selection, an image, an image region, an icon, an icon region, text, an optics lens, and a biometric sensor.


Claim 4: The method of claim 1, wherein the user input comprises a selection of a user interface element at the user device.

Claim 1: … wherein the user interface comprises a plurality of selectable portions … receiving, by the user interface, user input from a first user, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions


Claim 5: The method of claim 1, wherein the user input comprises a gesture performed by the user.

Claim 3: The method of claim 1, wherein the selection of the selected selectable portion
comprises at least one of a touch of, a click of, a tap of, a hold of, a selection of, an engaging of, a swipe of, a triggering of, a push of, a pull of, a movement of, a gesture in, a gesture over, a hover over, and an interaction with at least one of a touchscreen region, a touchpad region, a screen region, a pad region, a user interface region, a button, a button region, a tab, a tab region, a bar, a bar region, a window, a window region, a slider, a slider region, a menu item, a radio button selection, an image, an image region, an icon, an icon region, text, an optics lens, and a
biometric sensor


Claim 6: The method of claim 1, wherein the user input comprises biometric data of the user.

Claim 3: The method of claim 1, wherein the selection of the selected selectable portion
comprises at least one of a touch of, a click of, a tap of, a hold of, a selection of, an engaging of, a swipe of, a triggering of, a push of, a pull of, a movement of, a gesture in, a gesture over, a hover over, and an interaction with at least one of a touchscreen region, a touchpad region, a screen region, a pad region, a user interface region, a button, a button region, a tab, a tab region, a bar, a bar region, a window, a window region, a slider, a slider region, a menu item, a radio button selection, an image, an image region, an icon, an icon region, text, an optics lens, and a
biometric sensor


Claim 7: The method of claim 1, wherein the user input is received via a user interface presented to the user after the user performs an action at the user device.

Claim 1: … wherein the user interface comprises a plurality of selectable portions … receiving, by the user interface, user input from a first user, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions


Claim 12: The method of claim 1, wherein the point in time when the user provided the user input is substantially simultaneous to a point in time when the user input was received at the user device.

Claim 13: The method of claim 1, wherein the user input is received substantially
simultaneously to or after the point in time associated with the selection of the selected selectable portion.


Claim 13: The method of claim 1, wherein the point in time when the user provided the user input is before a point in time when the user input was received at the user device.

Claim 13: The method of claim 1, wherein the user input is received substantially
simultaneously to or after the point in time associated with the selection of the selected selectable
portion.


Claim 14: The method of claim 1, wherein the first value comprises a time value.

Claim 10: The method of claim 1, wherein the timestamp of the point in time associated
with the selection of the selected selectable portion comprises at least one of a length of time, a time value, a playback position, a playhead position, a date value, a numerical value, an alphanumeric value, a hexadecimal value, and a value.


Claim 15: The method of claim 1, wherein the first value comprises a numerical value.

Claim 10: The method of claim 1, wherein the timestamp of the point in time associated
with the selection of the selected selectable portion comprises at least one of a length of time, a time value, a playback position, a playhead position, a date value, a numerical value, an alphanumeric value, a hexadecimal value, and a value.

 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cited above from the ‘864 application encompass and are generally more narrow or specific than the corresponding claims in the present application.  
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 4, 6, 7, 14, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,003,708 (the ‘708 patent).    	In the table below, the left side is parts of the claims in the current application while the right side is the claims and text that conflict with those parts.  
17/399,008 (present application)
11,003,708
Claim 1: A method comprising:
Claim 1: A method comprising:
receiving, by a computing processor of a user device, user input from a user while media content is playing;
receiving, by the user interface, user input from the first user during playback of the
audio content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;
transforming, by a computing processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a first value indicating a point in time when the user provided the user input and a second value indicating how the first user responded to the playing of media content; and
transforming, by a processor of the user device, the user input into transformed user
input, wherein the transformed user input comprises a value associated with the selected
selectable portion and a timestamp of the point in time during playback at which the selection was received; 

transmitting, by a computing processor of the user device, the transformed user input to a database not comprised in the user device for storage, wherein the first value and the second value are used to generate, by a computing processor, a display of at least one response to the media content, wherein the display includes an x-axis representing a duration of time associated with the media content and an indication of how the first user responded to the media at the point in time when the user provided the user input, wherein the indication has an x-coordinate along the x-axis representing the first value, and wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the second value.
transmitting, by a communication interface of the user device, the transformed user input
to a first database not comprised in the user device for storage, wherein the transformed user
input is associated with at least one of the first user, a second user associated with the audio
content, and the audio content in the first database; and generating, using the transformed user input and by a computing processor, a display of user input received during playback of the audio content, wherein the display includes a horizontal axis representing duration of the audio content and an indication that a performance of the musical instrument associated with the
selected selectable portion evoked an emotional response from the first user at the point in time during playback, wherein the indication has an x-coordinate along the horizontal axis representing the timestamp, wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the value, and wherein the indication is displayed in a style associated with at least one of the first user and the musical instrument associated with the
selected selectable portion.



Claim 2: The method of claim 1, wherein the user input comprises text.
Claim 12: The method of claim 1, wherein each selectable portion of the plurality of selectable portions comprises at least one of a button, a tab, a slider, an icon, an emoticon, a numerical value, a color, text, sensor data, and biometric data.



Claim 4: The method of claim 1, wherein the user input comprises a selection of a user interface element at the user device.

Claim 1: … wherein the user interface comprises a plurality of selectable portions … receiving, by the user interface, user input from the first user during playback of the
audio content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;



Claim 6: The method of claim 1, wherein the user input comprises biometric data of the user.

Claim 12: The method of claim 1, wherein each selectable portion of the
plurality of selectable portions comprises at least one of a button, a tab, a slider, an icon, an emoticon, a numerical value, a color, text, sensor data, and biometric data.



Claim 7: The method of claim 1, wherein the user input is received via a user interface presented to the user after the user performs an action at the user device.

Claim 1: … wherein the user interface comprises a plurality of selectable portions … receiving, by the user interface, user input from the first user during playback of the
audio content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;



Claim 14: The method of claim 1, wherein the first value comprises a time value.

Claim 1: … transforming, by a processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a value associated with the selected selectable portion and a timestamp of the point in time during playback at which the selection was received; 


 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cited above from the ‘708 patent encompass and are generally more narrow than the corresponding claims in the present application.  
 	Claims 19 and 20 recite similar limitations as claim 1 and are likewise rejected.
Claims 1, 2, 4, 6, 7, 14, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,795,929 (‘929 patent).   	 	In the table below, the left side is parts of the claims in the current application while the right side is the claims and text that conflict with those parts.  
17/399,008 (present application)
10,795,929
Claim 1: A method comprising:
Claim 1: A method comprising:
receiving, by a computing processor of a user device, user input from a user while media content is playing;
receiving, by the user interface, user input from the user during playback of the audio
content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;

transforming, by a computing processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a first value indicating a point in time when the user provided the user input and a second value indicating how the first user responded to the playing of media content; and
transforming, by a processor of the user device, the user input into transformed user
input, wherein the transformed user input comprises a value associated with the selected
selectable portion and a timestamp of the point in time during playback at which the selection was received; and

transmitting, by a computing processor of the user device, the transformed user input to a database not comprised in the user device for storage, wherein the first value and the second value are used to generate, by a computing processor, a display of at least one response to the media content, wherein the display includes an x-axis representing a duration of time associated with the media content and an indication of how the first user responded to the media at the point in time when the user provided the user input, wherein the indication has an x-coordinate along the x-axis representing the first value, and wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the second value.
transmitting, by a communication interface of the user device, the transformed user input
to a first database not comprised in the user device for storage, wherein the transformed user input is associated with the audio content in the first database, wherein the transformed user input is used for generating, by a computing processor, a display of user input received during playback of the audio content, wherein the display includes a horizontal axis representing duration of the audio content and an indication that a performance of the musical instrument associated with the selected selectable portion was liked or
disliked at the point in time during playback, wherein the indication has an x-coordinate along the horizontal axis representing the timestamp, wherein the indication has a y-coordinate above or below the horizontal axis representing the value, and wherein the indication is displayed in a color associated with at least one of the user and the musical instrument associated with the selected selectable portion.



Claim 2: The method of claim 1, wherein the user input comprises text.
Claim 12: The method of claim 1, wherein each selectable portion of the
plurality of selectable portions comprises at least one of a button, a tab, a slider, an icon, an emoticon, a numerical value, a color, text, sensor data, and biometric data.



Claim 4: The method of claim 1, wherein the user input comprises a selection of a user interface element at the user device.

Claim 1: … wherein the user interface
comprises a plurality of selectable portions … 
receiving, by the user interface, user input from the user during playback of the audio
content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;



Claim 6: The method of claim 1, wherein the user input comprises biometric data of the user.

Claim 12: The method of claim 1, wherein each selectable portion of the plurality of selectable portions comprises at least one of a button, a tab, a slider, an icon, an
emoticon, a numerical value, a color, text, sensor data, and biometric data.



Claim 7: The method of claim 1, wherein the user input is received via a user interface presented to the user after the user performs an action at the user device.

Claim 1: … wherein the user interface
comprises a plurality of selectable portions … 
receiving, by the user interface, user input from the user during playback of the audio
content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;



Claim 14: The method of claim 1, wherein the first value comprises a time value.

Claim 1: … transforming, by a processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a value associated with the selected selectable portion and a timestamp of the point in time during playback at which the selection was received; 

 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cited above from the ‘929 patent encompass and are generally more narrow or specific than the corresponding claims in the present application.  
	Claims 19 and 20 recite similar limitations as claim 1 and likewise rejected.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	

Claims 1, 3, 5, 6, 8, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aghajanyan (US 2013/0145385).  
 	
 	Aghajanyan was submitted in an IDS filed 7/29/2021.

 	Regarding claim 1, Aghajanyan teaches a method comprising:
 	receiving, by a computing processor of a user device, user input from a user while media content is playing (Fig. 3, [0032-0033], an audience sensing device/client device can obtain input e.g., sensor data, from one or more users; Figs. 2-3, [0043, 0048, 0185], client devices can be computers, phones, etc, which can have a processor; [0032], user input can include written logs, biometric data, user motions or expressions; [0031-0033, 0055-0056], audience reactions to a media program can be detected; see also [0142], a user can manually provide ratings);
 	transforming, by a computing processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a first value indicating a point in time when the user provided the user input and a second value indicating how the first user responded to the playing of media content ([0033], the audience sensing device may process or transform the user input before sending it; for example, user actions/input can be transformed into transmitted data, which includes parameters e.g., respiration rate; facial orientation; distance to the audience sensing device; [0056-0064, 0082], the audience sensing device measures and provides time and sensor data/input information); and
 	transmitting, by a computing processor of the user device, the transformed user input to a database not comprised in the user device for storage (Fig. 3, [0049-0050], the audience sending device can communicate/transmit the data to a state module/interest module in a remote computing device; inherently, such data will be stored in a storage structure or database) 
 	wherein the first value and the second value are used to generate, by a computing processor, a display of at least one response to the media content (Fig. 7, [0134-0137, 0153], the system e.g., the interface module in the remote device, can display a time-based graph indicating user reactions, based on the sensor data) 
 	wherein the display includes an x-axis representing a duration of time associated with the media content and an indication of how the first user responded to the media at the point in time when the user provided the user input (Fig. 7, [0136, 0142], a graph is displayed indicating x and y axes; x corresponds to time, y corresponds to a rating/indication of a user reaction to the media);    
  	wherein the indication has an x-coordinate along the x-axis representing the first value, and wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the second value (Fig. 7, [0136, 0142], a graph is displayed indicating x and y axes; x corresponds to time, y corresponds to a rating/indication of a user reaction to the media; the graph curve indicate x and y coordinates that represent time and sensor/user input data; see also [0142], the ratings indicated in the graph may be directly from the user input).

 	Regarding claim 3, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the user input comprises a numerical value ([0142], a user may directly provide numerical ratings as feedback; [0033], a user may provide numerical data, such as a heart rate, depth data, respiration rate, coordinates, etc.).

 	Regarding claim 5, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the user input comprises a gesture performed by the user ([0033, 0060], the sensors can detect physical movement e.g., a head, arms or body movement, that conveys a reaction or emotion; [0032], the system can sense or detect handwritten logs, which inherently involve a hand gesture).

 	Regarding claim 6, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the user input comprises biometric data of the user ([0032], user input can be provided through biometric sensors).

 	Regarding claim 8, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein transforming the user input into transformed user input comprises identifying the second value in a database comprised in the user device based on the received user input ([0033-0034], the audience sensing device may process sensor data prior to transmission; for example, it may acquire a respiration rate or movement coordinates; inherently, this means such data is stored in a storage structure e.g., a database).

 	Regarding claim 12, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the point in time when the user provided the user input is
substantially simultaneous to a point in time when the user input was received at the user device ([0032, 0033], the audience sensing device can sense movements and other characteristics/actions of user as they are made; and inherently, that means the device is receiving them around the same time; it is also true that the device receives the input at least a small amount of time after the input is actually performed or provided; for example, if a user makes a physical movement, inherently the device can only receive the complete movement after it is performed).

 	Regarding claim 13, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the point in time when the user provided the user input is
before a point in time when the user input was received at the user device ([0032, 0033], the audience sensing device can sense movements and other characteristics/actions of user as they are made; and inherently, that means the device is receiving them around the same time; it is also true that the device receives the input at least a small amount of time after the input is actually performed or provided; for example, if a user makes a physical movement, inherently the device can only fully receive the complete movement after it is performed by the user).

 	Regarding claim 14, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the first value comprises a time value ([0056-0064, 0082], the audience sensing device measures and provides time and sensor data/input information).

 	Regarding claim 16, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the second value comprises a numerical value ([0142], a user can manually provide a rating for a media program, which has a numerical value e.g., 4.3 out of 5).

 	Regarding claim 19, the claim corresponds to claim 1 and is rejected for the same reasons.  Aghajanyan also teaches a user device (Figs. 2, 3, [0032-0033] describes an audience sending/client device) comprising:
 	at least one memory comprising instructions (Fig. 2, [0043] describes computer readable storage media); and
 	at least one processing device, wherein the instructions, when executed by the at least one processing device, cause the user device to perform the operations of claim 1 (Fig. 2, [0043, 0185] describes a processor).

 	Regarding claim 20, the claim corresponds to claim 1 and is rejected for the same reasons.  Aghajanyan also teaches a non-transitory computer readable medium of a user device comprising code, wherein the code, when executed by at least one processing device of the user device, causes the user device to perform operations (Figs. 2-3, [0032, 0185] describes a storage media for a computing device, with programs).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aghajanyan, as applied in claim 1, and further in view of Floyd (US 2008/0082394).
 	
 	Aghajanyan and Floyd were submitted in an IDS filed 7/29/2021.

 	Regarding claim 2, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein the user input comprises text.
 	In the same field of endeavor, Floyd teaches wherein the user input comprises text ([0009, 0041, 0056], a user can provide feedback on media in the form of open-ended comments i.e., text).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the user input comprises text as suggested in Floyd into Aghajanyan because Aghajanyan and Floyd pertain to analogous fields of technology.  Both Aghajanyan and Floyd pertain to a system where a user can provide time-based feedback on a media presentation.  Aghajanyan also notes that user input can be provided in the form of a log e.g., see Aghajanyan [0032].  In Floyd, the user can also provide feedback in the form of textual or open-ended comments.  It would be desirable to incorporate this feature into Aghajanyan so that feedback could be provided using a variety of different methods e.g., see Floyd [0009, 0041, 0056].  

 	Regarding claim 4, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein the user input comprises a selection of a user interface element at the user device.
 	In the same field of endeavor, Floyd teaches wherein the user input comprises a selection of a user interface element at the user device ([0041, 0042, 0049, 0062], a user interface can be presented for a user to input their feedback; for example, a slider, option or dialer may be used to provide feedback; see also Aghajanyan Figs. 8-10).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated  wherein the user input comprises a selection of a user interface element at the user device as suggested in Floyd into Aghajanyan because Aghajanyan and Floyd pertain to analogous fields of technology.  Both Aghajanyan and Floyd pertain to a system where a user can provide time-based feedback on a media presentation.  In Floyd, feedback can be provided using an interface.  It would be desirable to incorporate this feature into Aghajanyan so that feedback could be provided using a variety of different methods e.g., see Floyd Figs. 8-10, [0041, 0042, 0049, 0062].  

 	Regarding claim 7, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein the user input is received via a user interface presented to the user after the user performs an action at the user device.
 	In the same field of endeavor, Floyd teaches wherein the user input is received via a user interface presented to the user after the user performs an action at the user device ([0049], a user can provide a series of ratings using indicators at an interface; [0082-0083], a user may provide input at an interface to control or play displayed media, and then provide feedback using the interface).    
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the user input is received via a user interface presented to the user after the user performs an action at the user device as suggested in Floyd into Aghajanyan because Aghajanyan and Floyd pertain to analogous fields of technology.  Both Aghajanyan and Floyd pertain to a system where a user can provide time-based feedback on a media presentation.  In Floyd, feedback can be provided using an interface.  It would be desirable to incorporate this feature into Aghajanyan so that feedback could be provided using a variety of different methods e.g., see Floyd [0049, 0082-0083].  

	Regarding claim 15, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein the first value comprises a numerical value.
 	In the same field of endeavor, Floyd teaches wherein the first value comprises a numerical value ([0065], the feedback received from a user can include a time of the feedback submission and, for example, a rating; Fig. 11, [0086-0090], time can be represented by a numerical value e.g., a number of seconds).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first value comprises a numerical value as suggested in Floyd into Aghajanyan because Aghajanyan and Floyd pertain to analogous fields of technology.  Both Aghajanyan and Floyd pertain to a system where a user can provide time-based feedback on a media presentation.  In Floyd, time is represented by a numerical value.  It would be desirable to incorporate this feature into Aghajanyan so that time information could be conveyed using a commonly known numerical metric e.g., see Floyd Fig. 11, [0065, 0086-0090].   

 	Regarding claim 18, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein the second value comprises text.
 	In the same field of endeavor, Floyd teaches wherein the second value comprises text ([0009, 0041, 0056], a user can provide feedback on media in the form of open-ended comments i.e., text).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the second value comprises text as suggested in Floyd into Aghajanyan because Aghajanyan and Floyd pertain to analogous fields of technology.  Both Aghajanyan and Floyd pertain to a system where a user can provide time-based feedback on a media presentation.  Aghajanyan also notes that user input can be provided in the form of a log e.g., see Aghajanyan [0032].  In Floyd, the user can also provide feedback in the form of textual or open-ended comments.  It would be desirable to incorporate this feature into Aghajanyan so that feedback could be provided using a variety of different methods e.g., see Floyd [0009, 0041, 0056].  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aghajanyan, as applied in claim 1, and further in view of Magee (US 9,235,967).  

 	Regarding claim 9, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein transforming the user input into transformed user input comprises encrypting at least one of the first value and the second value.
 	In the same field of endeavor, Magee teaches wherein transforming the user input into transformed user input comprises encrypting at least one of the first value and the second value (col. 117, lines 55-65, it is known to encrypt transmitted user input; it is also known to generate a key for the user session, which is transmitted and used to decrypt the user input transmission).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein transforming the user input into transformed user input comprises encrypting at least one of the first value and the second value as suggested in Magee into Aghajanyan because Aghajanyan and Magee pertain to analogous fields of technology.  Both Aghajanyan and Magee pertain to system where user input data is transmitted to a remote device.  In Magee, the input data is encrypted.  It would be desirable to incorporate this feature into Aghajanyan to improve the security of transmitted data e.g., see Magee col. 117, lines 55-65.

	Regarding claim 10, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein wherein transmitting the transformed user input comprises encrypting at least one of the transformed user input, the first value, and the second value.
 	In the same field of endeavor, Magee teaches wherein transmitting the transformed user input comprises encrypting at least one of the transformed user input, the first value, and the second value (col. 117, lines 55-65, it is known to encrypt transmitted user input; it is also known to generate a key for the user session, which is transmitted and used to decrypt the user input transmission).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein transmitting the transformed user input comprises encrypting at least one of the transformed user input, the first value, and the second value as suggested in Magee into Aghajanyan because Aghajanyan and Magee pertain to analogous fields of technology.  Both Aghajanyan and Magee pertain to system where user input data is transmitted to a remote device.  In Magee, the input data is encrypted.  It would be desirable to incorporate this feature into Aghajanyan to improve the security of transmitted data e.g., see Magee col. 117, lines 55-65.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aghajanyan, as applied in claim 1, and further in view of Fiedler (US 2005/0111662).  

 	Regarding claim 11, Aghajanyan teaches the invention as claimed in claim 1.  However, Aghajanyan does not expressly disclose wherein the transformed user input comprises a key for
decrypting at least one of the transformed user input, the first value, and the second value.
 	In the same field of endeavor, Fiedler teaches wherein the transformed user input comprises a key for decrypting at least one of the transformed user input, the first value, and the second value ([0041], encryption/decryption keys can be embedded in transmitted data; the key will be used to decrypt the data following the key).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the transformed user input comprises a key for decrypting at least one of the transformed user input, the first value, and the second value as suggested in Fiedler into Aghajanyan because Aghajanyan and Fiedler pertain to analogous fields of technology.  Both Aghajanyan and Fiedler pertain to the transmission of data between devices.  In Fiedler, the transmited data is encrypted and includes a key used to decrypt the data.  It would be desirable to incorporate this feature into Aghajanyan to improve the security of transmitted data e.g., see Fiedler [0041].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aghajanyan, as applied in claim 1, and further in view of Bruckhaus (US 8,417,715).

 	Regarding claim 17, Aghajanyan teaches the invention as claimed in claim 1.  Aghajanyan also teaches wherein the second value comprises a hexadecimal value.
 	In the same field of endeavor, Bruckhaus teaches wherein the second value comprises a hexadecimal value (col. 15, lines 21-25, data, such as a value or associated metadata, can be stored in various formats, including hexadecimal.)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the second value comprises a hexadecimal value as suggested in Bruckhaus into Aghajanyan, because Aghajanyan and Bruckhaus pertain to analogous fields of technology.  Both Aghajanyan and Bruckhaus pertain to storing data values.  In Bruckhaus, data values can be stored in a variety of formats, including hexadecimal.  It would be desirable to incorporate this feature into Aghajanyan so that data could be stored in a variety of formats e.g., see Bruckhaus col. 15, lines 21-25.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Marci (US 2010/0211439) teaches monitoring user engagement with media and describes graphs to indicate such time-based engagement e.g., see Marci Figs. 4A, 4B, Abstract, [0111-00112].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143